Citation Nr: 1739011	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a left shoulder injury.


2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant served in the Naval Reserve with no verified periods of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which found that new and material evidence had not been submitted to reopen the claims for service connection.  

In May 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied the appellant's claims for service connection for the residuals of cervical spine and left shoulder injuries.  The appellant did not perfect an appeal. 

2.  Additional evidence associated with the claims file since the January 2006 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims for service connection, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The January 2006 rating decision denying service connection is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.303, 20.1003 (2005). 

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for the residuals of a left shoulder injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the claim for entitlement to service connection for the residuals of a cervical spine injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2).  Pursuant to 38 U.S.C.A. § 101(24), active military, naval, or air service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ADT, or for an injury incurred during IDT.  See also, 38 C.F.R. § 3.6. 

The evidence of record is very clear; the appellant served in the Naval Reserve from December 1999 to March 2005.  There is no verified period of active duty service.  While she may have served on periods of ADT or IDT, those periods of service are also not at issue.  The appellant's entire claim relates to injuries sustained in a motor vehicle accident which occurred on June 15, 2002.  In this accident, she sustained injuries to her left shoulder and her cervical spine (neck).  Her entire assertion is that because this accident took place when she was in the "reserves" she warrants service connection.  

The evidence clearly establishes that the appellant was involved in a motor vehicle accident on June 15, 2002.  The evidence also clearly establishes that the appellant has residual disabilities to her left shoulder and cervical spine as a result of injuries incurred during the accident.   However, there is no evidence to support that the appellant was on a period of active duty, ADT, or IDT at the time of the accident.  In fact, the appellant has admitted in numerous written statements, and her 2017 hearing testimony, that she was not on any sort of reserve drill status at the time of the accident, when she incurred her injuries.  The evidence does not show that she was disabled from a disease or injury incurred in or aggravated in line of duty during any period of ADT or IDT.  Accordingly, she is not a "veteran" for the purposes of this claim within the criteria of the controlling legal authority.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6. 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Simply put, the appellant is not a "veteran" for the purposes of these claims, the injuries at issue were not incurred during any qualifying period of service.  Accordingly, service connection for the residuals of a left shoulder injury and a cervical spine injury incurred as a result of the June 15, 2002 motor vehicle accident cannot be granted under any basis.  

In this case, the RO denied service connection for the appellant's claimed left shoulder and cervical spine injuries in January 2006.  The appellant filed a notice of disagreement and a statement of the case was subsequently issued by VA in November 2006.  The appellant did not perfect an appeal by submitting a timely substantive appeal, and did not submit any additional evidence during the appeal period.  Therefore, that decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2005). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence received subsequent to the January 2006 rating decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

At the time of the January 2006 rating decision the evidence of record included evidence that established that the appellant incurred left shoulder and cervical spine injuries as a result of a June 2002 motor vehicle accident along with service records which established that she did not have active duty service and was not on a qualifying period of ADT or IDT at the time of the accident.  

The evidence obtained since the January 2006 rating decision includes: the appellant's hearing testimony, additional medical records and additional copies of reserve service records.  None of this evidence establishes that the appellant was in a period of qualifying service at the time of the accident.  Rather, this evidence is merely cumulative of the prior evidence which established that she was not in drill status at the time she incurred her injuries during the motor vehicle accident.  

In sum, the additional evidence obtained since January 2006 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claims for service connection, and does not raise a reasonable possibility of substantiating the claims.  That is, there is no additional evidence showing that the appellant was on a period of active duty, ADT, or IDT at the time of the June 2002 motor vehicle accident.  Rather, her hearing testimony and additional evidence submitted establishes that she was not on a period of qualifying service at the time.  As the evidence submitted is not new and material, the claims for service connection for the residuals of a left shoulder injury and a cervical spine injury are not reopened, and the current appeal must be denied on that basis. 

As new and material evidence to reopen his finally disallowed claims has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen a claim for entitlement to service connection the residuals of a left shoulder injury, that benefit remains denied.

New and material evidence not having been submitted to reopen a claim for entitlement to service connection the residuals of a cervical spine injury, that benefit remains denied.



____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


